Case 19-10953-CSS Doc449 Filed 10/04/19 Page 1of9

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
)
KONA GRILL, INC., et al.,' ) Case No.: 19-10953 (CSS)
) Jointly Administered
Debtors. )

Objection Deadline: October 18, 2019 at 4:00 p.m. (ET)
Hearing Date: October 29, 2019 at 2:00 p.m. (ET)

MOTION FOR THE ENTRY OF AN ORDER AUTHORIZING THE DEBTORS TO
(A) REJECT CERTAIN EXECUTORY CONTRACTS PURSUANT TO 11 U.S.C. § 365;
AND (B) FIX A BAR DATE FOR CLAIMS OF COUNTERPARTIES

 

 

 

IF YOU HAVE RECEIVED THIS MOTION AND ARE A COUNTERPARTY TO AN
AGREEMENT WITH KONA GRILL, INC. OR ANY OF ITS DEBTOR AFFILIATES LISTED
BELOW, PLEASE REVIEW THIS MOTION IN ITS ENTIRETY, INCLUDING EXHIBIT A
ATTACHED HERETO, TO DETERMINE IF THIS MOTION AFFECTS YOUR AGREEMENT

AND YOUR RIGHTS THEREUNDER

 

The above-captioned debtors and debtors in possession (the “Debtors”) hereby
file this motion (the “Motion”) for entry of an order, (a) authorizing the rejection of certain
executory contracts (the “Rejected Contracts”), as set forth on Exhibit A hereto, effective as of
October 4, 2019 (the “Rejection Effective Date”); and (b) fixing a bar date for claims, if any, of
the counterparties to each Rejected Contract (the “Counterparties”). In support of this Motion,
the Debtors respectfully represent as follows:

1, The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 

1 The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
(6690); Kona Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona
Texas Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona
Grill International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for
the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.

DOCS_LA:324782,2

 
Case 19-10953-CSS Doc449 Filed 10/04/19 Page 2 of9

Amended Standing Order of Reference from the United States District Court for the District of
Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28
U.S.C. § 157(b)(2), and the Debtor confirms its consent pursuant to Rule 9013-1(f) of the Local
Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the “Local Rules”) to the entry of a final order by the Court in connection
with this Motion to the extent that it is later determined that the Court, absent consent of the
parties, cannot enter final orders or judgments in connection herewith consistent with Article III
of the United States Constitution.
2. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

3. The statutory and rule predicates for the relief sought herein are section
365(a) of title of the United States Code (the “Bankruptcy Code”) and Rules 6006 and 6007 of
the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

Background

4, On April 30, 2019 (the “Petition Date”), the Debtors commenced these
cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The
Debtors have continued in the possession of their property and have continued to operate and
manage their business as debtors in possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code. No trustee or examiner has been appointed in the Debtors’ chapter 11 cases.

5. The factual background regarding the Debtors, including their current and
historical business operations and the events precipitating their chapter 11 filings, is set forth in

detail in the Declaration of Christopher J. Wells, Chief Restructuring Officer in Support of First

DOCS_LA:324782.2 2
Case 19-10953-CSS Doc449 Filed 10/04/19 Page 3 o0f9

Day Pleadings (the “First Day Declaration”) filed on the Petition Date and fully incorporated

herein by reference.”

Relief Requested
6. Through this Motion, the Debtors seek the entry of an order, pursuant to
section 365 of the Bankruptcy Code and Bankruptcy Rule 6006, (a) authorizing and approving
the Debtors’ rejection of the Rejected Contracts,> effective as of the date of this Motion; and
(b) fixing a bar date for claims, if any, of the Counterparties to each Rejected Contract. As set
forth in detail below, the relief requested herein is in the best interest of the Debtors’ estates and
creditors. While many of the Debtors’ executory contracts are being assumed by the Debtors and
assigned to a buyer in connection with the sale of the Debtors’ assets, such sale does not include
the Rejected Contracts. Moreover, the Debtors have ceased operations, have no further use for
the Rejected Contracts, and the Debtors, in the exercise of their business judgment, do not
believe that that the Rejected Contracts have any net value to the Debtors’ estates.
7. To the extent notice of the Debtors’ intention to reject the Rejected
Contracts has not been previously provided or to the extent not previously rejected by the
Debtors, the filing and service of this Motion shall serve as notice to the Counterparties of the
Debtors’ intention to reject the Rejected Contracts listed on Exhibit A hereto.
Basis for Relief
8. Section 365(a) of the Bankruptcy Code provides that a trustee or debtor in

possession, “subject to the court’s approval, may ... reject any executory contract or unexpired

 

2 Capitalized term used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
Declaration.

3 The Debtors reserve all rights with respect to the characterization of the Rejected Contracts and any rejection or
other damages that may be asserted.

DOCS_LA:324782.2 3
Case 19-10953-CSS Doc449 Filed 10/04/19 Page 4of9

lease of the debtor.” 11 U.S.C. § 365(a); see also Univ. Med. Ctr. v. Sullivan (In re Univ. Med
Ctr.), 973 F.2d 1065, 1075 (3d Cir. 1992). “This provision allows a trustee to relieve the
bankruptcy estate of burdensome agreements which have not been completely performed.”
Stewart Title Guar. Co. y. Old Republic Nat'l Title Co., 83 F.3d 735, 741 (Sth Cir. 1996) (citing
Inre Muerexco Petroleum, Inc., 15 F.3d 60, 62 (5th Cir. 1994)).

9. The decision to assume or reject an executory contract is a matter within
the “business judgment” of the trustee. See NLRB v. Bildisco (In re Bildisco), 682 F.2d 72, 79
(3d Cir. 1982) (“The usual test for rejection of an executory contract is simply whether rejection
would benefit the estate, the ‘business judgment’ test.”); In re Taylor, 913 F.2d 102, 107 (3d Cir.
1990); see also In re Federal Mogul Global, Inc., 293 B.R. 124, 126 (D. Del. 2003); In re HQ
Global Holdings, 290 B.R. 507, 511 (Bankr. D. Del. 2003). The business judgment standard
mandates that a court approve a trustee’s business decision unless the decision is the product of
bad faith, whim or caprice. See In re Trans World Airlines, Inc., 261 B.R. 103, 121 (Bankr. D.
Del. 2001); see also Summit Land Co. v. Allen (In re Summit Land Co.), 13 B.R. 310, 315
(Bankr. D. Utah 1981) (absent extraordinary circumstances, court approval of a debtor’s decision
to assume or reject an executory contract “should be granted as a matter of course”).

10. Rejection of an executory contract is appropriate where rejection of the
contract would benefit the estate. See Sharon Steel Corp. v. Nat’l Fuel Gas Distribution Corp.
(In re Sharon Steel Corp.), 872 F.2d 36, 40 (3d Cir. 1989). The standard for rejection is satisfied
when a trustee or debtor has made a business determination that rejection will benefit the estate.

See Commercial Fin. Ltd. v. Hawaii Dimensions, Inc. (In re Hawaii Dimensions, Inc.), 47 B.R.

DOCS_LA:324782.2 4
Case 19-10953-CSS Doc449 Filed 10/04/19 Page 5of9

425, 427 (D. Haw. 1985) (“under the business judgment test, a court should approve a debtor’s
proposed rejection if such rejection will benefit the estate.”).

11. If the trustee’s or debtor’s business judgment has been reasonably
exercised, a court should approve the assumption or rejection of an executory contract. See, e.g.,
NLRB v. Bildisco & Bildisco, 462 U.S. at 523 (1984); In re Federal Mogul Global, Inc., 293 B.R.
124, 126 (D. Del. 2003).

12. In applying the business judgment standard, courts show great deference
to the trustee’s or debtor’s decisions to reject. See e.g, NRLB V. Bildisco & Bildisco, 462 U.S. at
523 (1984); In re Federal Mogul Global, Inc., 293 B.R. 124, 126 (D. Del. 2003) (court should
approve a debtor’s decision to reject a contract unless that decision is the product of bad faith or
a gross abuse of discretion); Summit Land Co. v. Allen (In re Summit Land Co.), 13 B.R. 310,
315 (Bankr. D. Utah 1981) (absent extraordinary circumstances, court approval of a debtor’s
decision to assume or reject an executory contract “should be granted as a matter of course”).

13. Pursuant to section 365(a) of the Bankruptcy Code, the Debtors seek to
reject the Rejected Contracts effective as of the Rejection Effective Date in order to avoid the
possibility of incurring any additional expenses and costs. See NLRB vy. Bildisco & Bildisco, 465
U.S. 513, 530 (1984) (stating that rejection relates back to the petition date). Furthermore, a
court may permit retrospective rejection to avoid unduly exposing a debtor’s estate to
unwarranted postpetition administrative or other expenses. See In re Amber's Stores, Inc., 193
B.R. 819, 827 (N.D. Tex. 1996); see also In re Thinking Mach. Corp., 67 F.3d 1021, 1028 ast
Cir. 1995) (“bankruptcy courts may enter retroactive orders of approval, and should do so when

the balance of equities preponderates in favor of such remediation.”); In re Jamesway Corp., 179

DOCS_LA:324782.2 5
Case 19-10953-CSS Doc449 Filed 10/04/19 Page 6of9

B.R. 33, 37-38 (S.D.N.Y. 1995) (affirming bankruptcy court’s retroactive approval of lease
rejection); see also In re CCI Wireless, LLC, 297 B.R. 133, 140 (D. Col. 2003) (holding that a
bankruptcy court “has authority under section 365(d)(3) to set the effective date of rejection at
least as early as the filing date of the motion to reject”).

14. The Debtors seek to reject the Rejected Contracts, in accordance with
principles of sound business judgment, based on the belief that the Rejected Contracts are, and
will continue to be, a burden to the Debtors’ estates. As noted above, while many of the
Debtors’ executory contracts are being assumed by the Debtors and assigned to a buyer in
connection with the sale of the Debtors’ assets, such sale will not include the Rejected Contracts.
Moreover, the Debtors have terminated their operations, have no further use for the Rejected
Contracts, and, thus, the Rejected Contracts no longer provide any economic benefit to the
Debtors in connection with their operations. Additionally, the Debtors have determined, in their
reasonable business judgment, that there is no net value that can be realized from an attempt to
market and assign the Rejected Contracts separately.* As a result, the Debtors have determined
that the cost to the Debtors of performing their obligations under the Rejected Contracts and
incurring unnecessary administrative expenses, will exceed any realistic sales price, and that
rejection of the Rejected Contracts is thus in the best interests of the Debtors’ estates and
creditors. Finally, the Debtors do not believe that the value of any Rejected Contract will

increase in the immediate future. For all of the above reasons, the Debtors submit that rejection

 

4 The Debtors reserve all of their rights with respect to the determination of whether any Rej ected Contract has been
or will have been terminated or breached. In either event, the Debtors do not believe that assumption of the
Rejected Contracts is in the best interests of their estates or their creditors and thus seek to reject the Rejected
Contracts pursuant to this Motion.

DOCS_LA:324782.2 6
Case 19-10953-CSS Doc449 Filed 10/04/19 Page 7 of 9

of the Rejected Contracts is in the best interests of the Debtors’ estates and creditors, and other
parties in interest.

15, | The Debtors may have claims against the Counterparties arising under, or
independently of, the Rejected Contracts. The Debtors do not waive such claims by the filing of
this Motion or by the rej ection of the Rejected Contracts.

Claims Bar Date

16. As set forth above, the Counterparties may seek to assert a rejection
damage claim under section 502 of the Bankruptcy Code or other claims in connection with the
Rejected Contracts. The Debtors further request by this Motion that the Court fix a claims bar
date with respect to the Rejected Contracts of the later of (a) thirty (30) days after entry of an
order granting the Motion, or (b) the general claims bar date to be established by subsequent
order of the Court, failing which such claim or claims by the Counterparty shall be forever
barred.

17. Rule 3003(c)(3) of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”) provides: “[t]he court shall fix... the time within which proofs of claim
may be filed.” Bankruptcy Rule 2002(a)(7) requires at least twenty-one days’ notice by mail of
the time fixed for filing proofs of claim and interest pursuant to Bankruptcy Rule 3003(c)(3).

18, The Debtors request that the Court, in accordance with Bankruptcy Rule
3003(c)(3), establish a bar date that is the later of (a) thirty (30) days after entry of an order
granting the Motion, or (b) the general claims bar date to be established by subsequent order of

the Court, failing which such claim or claims by the Counterparty shall be forever barred.

DOCS_LA:324782.2 7
Case 19-10953-CSS Doc449 Filed 10/04/19 Page 8 of9

19. The Debtors will give notice of such bar date to the Counterparties by
service of the Order approving this Motion and fixing such bar date. The Debtors will serve such
order within three (3) business days of its entry, thereby satisfying the requirements of
Bankruptcy Rule 2002(a)(7). The Debtors reserve any and all rights to object to any rejection
damage claims or other claims filed by any Counterparty.

Notice

20. Notice of this Motion shall be given to the following parties or, in lieu
thereof, to their counsel, if known: (a) the Counterparties; (b) the Office of the United States
Trustee; (c) Key Bank National Association and Zions Bank; (d) parties asserting liens against
the Debtors’ assets; and (e) counsel to the Official Committee of Unsecured Creditors. The
Debtors submit that, in light of the nature of the relief requested, no other or further notice need
be given.

No Prior Request
21. No previous request for the relief sought herein has been made to this or

any other Court.

DOCS_LA:324782.2 8
Case 19-10953-CSS Doc449 Filed 10/04/19 Page 9of9

WHEREFORE, the Debtors respectfully request that the Court enter an order,
substantially in the form attached hereto, (i) granting the Motion, (ii) approving the rejection of
the Rejected Contracts, effective as of the Rejection Effective Date, (iii) fixing a bar date for
filing claims, if any, of the Counterparties to the Rejected Contracts; and (iv) granting such other
and further relief as the Court may deem proper.

Dated: October 4, 2019 PACHULSKI STANG ZIEHL & JONES LLP

/s/ James E, O'Neill

Jeremy V. Richards (CA Bar No. 102300)
James E. O’Neill (DE Bar No. 4042)
John W. Lucas (CA Bar No. 271038)
919 N. Market Street, 17" Floor
Wilmington, DE 91899

Tel: (302) 652-4100

Fax: (302) 652-4400

E-mail: jrichards@pszjlaw.com
joneill@pszjlaw.com
jlucas@pszjlaw.com

 

)

Attorneys for Debtors and Debtors in Possession

DOCS_LA:324782.2 9
